DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               D.N., the father,
                                  Appellant,

                                      v.

               DEPARTMENT OF CHILDREN & FAMILIES,
                           Appellee.

                                No. 4D19-203

                               [May 23, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Yael Gamm, Judge; L.T. Case No. 18-1743 DP.

   Lori D. Shelby, Fort Lauderdale, for appellant.

   Ashley B. Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Office of the Attorney General Children’s Legal
Services, Fort Lauderdale, for appellee Department of Children and
Families.

  Thomasina Moore, Statewide Director of Appeals and Sara Elizabeth
Goldfarb, Senior Attorney, Guardian ad Litem Program, Tallahassee, for
appellee Guardian ad Litem Program.

PER CURIAM.

   Affirmed.

DAMOORGIAN, LEVINE and KLINGENSMITH, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.